Citation Nr: 0930645	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1967 
to December 1968. He died in October 2004.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the aforementioned issues were 
previously remanded in September 2008 for further 
development.  This having been achieved, the Board determines 
that the issues are ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in October 2004, and the appellant is 
the Veteran's widow; the death certificate lists the cause of 
death as moderately differentiated adenocarcinoma of the 
rectum, Stage IV, with pulmonary and hepatic metastases; this 
was not related to service or service connected disability.

2.  At the time of the Veteran's death, service connection 
had been established for residuals, gun shot wound (GSW), 
left thigh with paralysis sciatic nerve, and foot drop rated 
as 80 percent disabling; post-traumatic stress syndrome rated 
as 30 percent disabling; scar, left hip, residuals, GSW, 
muscle group XV, rated as 10 percent disabling; paralysis of 
left ulnar nerve rated as 10 percent disabling; degenerative 
joint disease, lumbar spine associated with residuals, GSW, 
left thigh with paralysis sciatic nerve, and foot drop; mild 
degenerative joint disease, right knee, associated with 
residuals, GSW, left thigh with paralysis sciatic nerve, and 
foot drop.  A combined rating of 100 percent was in effect 
from June 3, 1999 until the Veteran's death.
3.  The competent evidence of record indicates that the 
Veteran's service-connected disabilities were not a direct or 
contributory cause of the Veteran's death.  

4.  The Veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

5.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for any service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The death of the Veteran was not caused by a disability 
incurred in or aggravated by service, by a disability 
secondary to service connected disability, nor did a service- 
connected disability cause or contribute materially or 
substantially to the Veteran's death.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
February 2005 and November 2008 fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in February 2005 and November 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the claimant what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that the claimant provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the claimant, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
November 2008 letter provided this notice to the claimant.

Although the November 2008 letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in May 2009.

Since the Board has concluded that the preponderance of the 
evidence is against both the claim for DIC benefits pursuant 
to 38 U.S.C.A. § 1318 and service connection for cause of 
death, any questions as to the appropriate disability rating 
or effective date to be assigned under this provision are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Of record are a Report of Medical Examination dated October 
2004, private medical records, and a VA medical opinion.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA medical opinion 
is determined to be adequate as hereinafter discussed.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).





Analysis

I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. 
§ 3.312(c)(1).

At the time of the Veteran's death, service connection had 
been established for residuals, GSW, left thigh with 
paralysis sciatic nerve, and foot drop rated as 80 percent 
disabling; post-traumatic stress syndrome rated as 30 percent 
disabling; scar, left hip, residuals, GSW, muscle group XV, 
rated as 10 percent disabling; paralysis of left ulnar nerve 
rated as 10 percent disabling; degenerative joint disease, 
lumbar spine associated with residuals, GSW, left thigh with 
paralysis sciatic nerve, and foot drop; mild degenerative 
joint disease, right knee, associated with residuals, GSW, 
left thigh with paralysis sciatic nerve, and foot drop.

The Veteran died in October 2004; the primary cause of his 
death was reported on the death certificate as moderately 
differentiated adenocarcinoma of the rectum, Stage IV, with 
pulmonary and hepatic metastases.  The Veteran was not 
service-connected for this disability at the time of his 
death.  The appellant asserts that the Veteran's 
adenocarcinoma of the rectum is related to his service-
connected disabilities.  Specifically, she contends that 
service connection is warranted for the cause of the 
Veteran's death because the Veteran's physical inactivity and 
smoking and alcohol intake, which are all increased risk 
factors for colorectal cancer, can be attributed to his 
service-connected disabilities.  

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c) disability which 
is proximately due to or the result of service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

In the instant case, the available service medical records 
are negative for adenocarcinoma of the rectum, Stage IV, 
(colorectal cancer).  The Veteran was diagnosed with 
adenocarcinoma of the rectum in June 2003, thirty-five years 
after active service.  Under these circumstances, there is no 
basis for showing that the Veteran's colorectal cancer, which 
resulted in his death was first manifested in service so as 
to provide a basis for establishing service connection under 
38 C.F.R. § 3.303.

Having established that no service-connected disability was 
the principal cause of the Veteran's death, it is necessary 
to determine if any service-connected disability was a 
contributing factor in the Veteran's death.  

The appellant contends that the Veteran's service-connected 
disabilities were a contributing factor in the Veteran's 
death because they were the principal cause of the Veteran's 
physical inactivity and his increased amounts of smoking and 
alcohol intake.  Specifically, the appellant contends that 
the Veteran's service-connected residuals, GSW, left thigh 
with paralysis sciatic nerve, and foot drop and those 
disabilities associated with this disability, led to the 
Veteran's inability to participate in physical activity.  
Additionally, the appellant claims that the Veteran's smoking 
and alcohol intake are the result of his service-connected 
PTSD.  The appellant provides information citing physical 
inactivity and smoking and alcohol intake as increased risk 
factors for colorectal cancer.  As such, the appellant claims 
that the Veteran's service-connected disabilities were the 
proximate cause or a contributing factor in the Veteran's 
death.

The Board notes, however, that an October 2006 VA medical 
examiner's opinion, with regard to the aforementioned 
contentions, stated that while it is true that a sedentary 
lifestyle and smoking and alcohol intake are considered 
increased risk factors for colorectal cancer, these risk 
factors are not considered to be etiologic factors for 
colorectal cancer.  The examiner then notes that the standard 
with regard to service connection is "as likely as not" 
which translates into 50 percent or greater likelihood of 
causation.  Having determined that none of the stated risk 
factors reach the level of being considered "as likely as 
not" the cause of the Veteran's colorectal cancer, the 
examiner opines that it is less likely as not that the 
Veteran's adenocarcinoma of the rectum (colorectal cancer) 
can be service connected or considered secondary to the 
Veteran's service-connected disabilities.  This opinion was 
offered by a medical doctor in response to a request for an 
oncologist's opinion.  The opinion reflects that the doctor 
was familiar with the veteran's medical history, including 
his claims file, and that the opinion was well reasoned with 
an explanation for the conclusion reached.

After reviewing and weighing the evidence regarding the 
relation of the Veteran's service-connected disabilities and 
the colorectal cancer that caused his death, the Board finds 
that the preponderance of the evidence, as described above, 
indicates that the Veteran's service-connected disabilities 
are neither the direct or proximate cause of nor the 
contributing factors in the Veteran's death in that his 
service-connected disabilities are not shown to be the 
underlying cause of or etiologically related to the Veteran's 
cause of death.  Additionally there is no indication that the 
Veteran's service-connected disabilities contributed 
substantially or materially to the cause of the Veteran's 
death.  

The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service.  However, there is no medical basis for such a 
finding, and as a layperson, the appellant is not competent 
to provide evidence regarding the etiology of the Veteran's 
diseases.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In light of the VA examiner's negative opinion and the lapse 
of time between active service and the diagnosis, the weight 
of the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
Veteran's death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The record indicates that the Veteran was discharged from 
active service in December 1968.  The Veteran filed his 
initial application for compensation in January 1969.  
Initially, the Veteran was rated temporarily at 100 percent 
under 38 USC § 310 for loss of use of one foot, from December 
19, 1968 to June 18, 1969.  In a May 1969 rating decision, 
service connection was awarded for residuals, GSW, left thigh 
with complete paralysis, left sciatic nerve, and foot drop, 
rated at 80 percent disabling; paralysis, left ulnar nerve, 
rated at 10 percent disabling; and scar, left hip, residuals, 
GSW, Muscle Group XV, rated as 10 percent disabling, 
effective June 19, 1969.  In an October 1990 rating decision, 
the Veteran was granted service-connection for PTSD, rated as 
noncompensable, effective May 17, 1990.  In a February 1992 
rating decision, the RO increased the Veteran's rating for 
his PTSD to 10 percent disabling, effective May 17, 1990.  
The Veteran's disability rating for PTSD was again increased 
in a January 2001 rating decision to 30 percent disabling, 
effective June 22, 2000.  In a February 2002 rating decision, 
the Veteran was service-connected for mild degenerative joint 
disease, right knee and degenerative joint disease, lumbar 
spine, both associated with residuals, GSW, left thigh with 
paralysis sciatic nerve and foot drop, both rated as 10 
percent disabling, effective from June 3, 1999.  As noted 
above the Veteran had a combined rating of 100 percent from 
June 3, 1999 until the date of his death. 

The Veteran died in October 2004.  Thus, it is clear that the 
Veteran's service connected disabilities were not rated 
totally disabling for 10 years prior to his death, or 
continuously since discharge from service and for at least 5 
years immediately preceding death.  Additionally, there is no 
indication that the Veteran was a former prisoner of war.  
Moreover, there has been no allegation of clear and 
unmistakable error in any rating adjudication during the 
Veteran's lifetime.  38 C.F.R. § 3.22(b).  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A.  § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


